BeowN, J.
The facts of this case are very clearly and fully stated in the judgment of the Corporation Commission, and it is unnecessary to do more than, refer to it for a statement of the controversy.
The petition of the Laurinburg and Southern Railroad Company sets forth the matter in controversy between it- and the defendant,. and petitions the Commission “to make such orders in Uie premises as the public safety demands with reference to a system of interlocking switches or signals at the Laurinburg crossing, specifying and determining the kind of system which shall be installed and maintained at said crossing and apportioning the cost thereof between petitioner and defendant as may be just and proper.”
The Commission finds upon investigation that the “cabin door” interlocking system of switches is adequate and safe at the crossing and, “considering the amount and character of use made of this crossing by the plaintiff, it is all that the public safety demands and is all that ought reasonably to be required, and but for the contractual obligations and the orders of court above referred to, it is what this Commission would prescribe.”
The Commission further finds that the tower interlocking system is a perfectly safe system, “but unnecessarily and unreasonably elaborate and expensive for a crossing subject to no more use than this one.”
*417The Commission concludes that both systems being equally safe, the public safety is not involved, and that in view of the contract between the parties; it has no power to direct that the cabin door system be installed in preference to the other without unduly interfering with the contractual rights of the defendant.
We think this conclusion is well founded and supported by athority. It is undoubtedly true, as contended by petitioner, that public-service corporations cannot by contracting among themselves deprive the State of its right to exercise its police power in the interest of public safety. If the contract does not adequately protect the public, then the police power may be used to the full extent necessary to require the contracting parties, notwithstanding the contract, to conform to every requirement necessary for the public safety. But, under the guise of an exercise of the police power of the State, the courts cannot deprive a citizen of property or contract rights that have no tendency to injure the public health, morals, safety, or general welfare.
As said in R. R. v. Drainage District, 233 U. S., 75, “The decisions also show that a State cannot avoid the operation of the fourteenth amendment by simply invoking the convenient apologetics of the police power.” Mugler v. Kansas, 123 U. S., 210; Eubank v. Richmond, 226 U. S., 137.
It having been found by the Commission that both systems of switches are equally safe, the public interest in that respect is eliminated and the parties are remitted to their rights under the contract. That a consent judgment is a contract is too well settled to be questioned. Edney v. Edney, 81 N. C., 1; Massey v. Barbee, 138 N. C., 84; Bank v. McEwen, 160 N. C., 425.
It is contended that the contract is needlessly harsh and oppressive and ought not to be enforced. Petitioner contends that its railroad is only 18 miles in length and operates in only one county in North Carolina; that its capital stock is only $50,000; that the present cost of installing the tower plant will approximate $15,000 and that the cost of operation will be $2,000 per annum in addition to the depreciation and maintenance cost. Petitioner contends, that the installation of such an expensive system is not only utterly unreasonable, but entirely beyond its means, and that if compelled to install it, petitioner will be so burdened that it will be unable to properly discharge its duties as a common carrier.
If these facts are true, they present a strong case for the intervention of a court of equity; but the Corporation Commission has no equitable jurisdiction and no right to grant equitable relief.
*418If petitioner, being a common carrier witbin tbis State, and affected witb a public trust, bas unadvisedly entered into tbis contract witb defendant, and it turns out tbat its enforcement is -unnecessary to public safety, unconscionable and oppressive, so mucb so that it will seriously impair the ability of petitioner to discharge its public duties as a common carrier, then the State bas an interest in the controversy which may be protected by the Corporation Commission or the courts. But tbat phase of the controversy is not before us and need not now be considered. It may never arise.
It is stated in the evidence for defendant tbat its president, Hix, agreed that “be would allow the Seaboard to put in the cabin door type temporarily, witb the understanding tbat if its operation did not prove satisfactory tbat they would, at their own expense, extend the plant and provide full protection under the tower system.”
It may be tbat when tried out the cabin door switch will prove its efficiency, and tbat is all that is necessary, and thereby put an end to the controversy. As the matter now stands upon the facts found by the Corporation Commission, we think the petition was properly dismissed.
The judgment of the Superior Court affirming the judgment of the Corporation Commission is
Affirmed.
The costs will be taxed against the Laurinburg and Southern Railroad Company.